DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                         Election/RestrictionsApplicant’s election without traverse of invention I (Claims 1-10) in the reply filed on (2-16-2022) is acknowledged. Accordingly, claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  (2-16-2022)
                                                                               Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently (Fig. 1) contains the reference character ‘100B’, which is currently not found within the instant application’s specifications. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                      Specification
The disclosure is objected to because of the following informalities: 
Currently, ([0038]) of the specifications read, “…The heat shrink tubing 250 is also removed at this time. The polymer jacket 220A is ground down, trimmed, cut, or otherwise sizeded using one or more cutting tools 609A…” It should read “…The heat shrink tubing 250 is also removed at this time. The polymer jacket 220A is ground down, trimmed, cut, or otherwise sized using one or more cutting tools 609A…”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1-10 & 21-30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sharrow et al. (US-2007/0,299,366, hereinafter Sharrow)Regarding claim 1, 	
A method of making a guidewire, the method comprising:
placing a polymer jacket over a core wire, 
the core wire including a first portion having a first thickness and a second portion having a second thickness, 
the first thickness being smaller than the second thickness; and 
applying heat to the polymer jacket and the core wire to reflow the polymer jacket and fuse the polymer jacket to the core wire, 
wherein the polymer jacket forms a layer of substantially uniform thickness along a length of the core wire.
Sharrow teaches the following:
(Abstract) teaches that the guidewire may include a core wire and a polymer jacket attached to the core wire. The guidewire may be manufactured by advancing the core wire, polymer jacket, and a tooling tube through a heated die assembly so as to heat and compress the polymer jacket onto the core wire.
& c.) ([0027]) teaches that the core wire 22 can have any of a broad variety of cross-sectional shapes, for example, round, flattened, oval, rectangular, square, polygonal, and the like, or any other suitable shape. The cross-sectional shape can be constant or can vary. The core wire 22 may have a generally constant outer diameter, or may include one or more tapers and/or tapered regions, which may be linearly tapered, tapered in a curvilinear fashion, uniformly tapered, non-uniformly tapered, or tapered in a step-wise fashion.
([0056]) teaches that as the heat is transferred into the polymer jacket member 24, the polymer jacket member 24 is heated such that it softens, becomes visco-elastic, and/or melts (minimally, completely, or anywhere there between). For example, the heat applied can be sufficient to heat the polymer jacket member 24 to its softening point temperature or above.
([0024]) teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions.
Regarding claim 2-4, 6, 9-10, 	
Wherein applying the heat to the polymer jacket and the core wire includes fusing the polymer jacket to the core wire such that a first profile of the polymer jacket and the core wire at the first portion of the core wire is smaller than a second profile of the polymer jacket and the core wire at the second portion of the core wire.
Wherein placing the polymer jacket over the core wire includes the first portion of the core wire being proximate a distal end of the core wire.
Wherein placing the polymer jacket over the core wire includes the second portion of the core wire being disposed between the first portion and a proximal end of the core wire.
Wherein placing the polymer jacket over the core wire includes the core wire having a tapered portion between the first portion and the second portion.
Wherein applying heat to the polymer jacket and the core wire includes reflowing the polymer jacket to form the layer of substantially uniform thickness along the first portion of the core wire.
Wherein applying heat to the polymer jacket and the core wire includes achieving the layer of substantially uniform thickness along the first portion of the core wire without trimming down the polymer jacket.
Sharrow teaches the following:
([0024]) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 27. ([0024]) teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8) give some visual depictions of the polymer jacket and core wire. 
Regarding claim 5, 	
Placing heat shrink tubing over the polymer jacket prior to applying heat to the polymer jacket and the core wire, 
wherein the heat shrink tubing constrains the polymer jacket with application of the heat to the polymer jacket and the core wire; and 
removing the heat shrink tubing from the polymer jacket and the core wire after applying the heat to the polymer jacket and the core wire.
Sharrow teaches the following:
([0026]) teaches that as can be seen in (Figs. 3 & 4), a core wire 22, a polymer jacket member 24 a, and an additional member, such as an elongated tubular member 26 can be provided, for example, as three separate members.
([0041]) teaches that As indicated above, the elongated tubular member 26, when disposed about the polymer jacket member 24 a, can be adapted and/or configured to act as an outer barrier and/or forming member and/or retaining member and/or tooling member for the polymer jacket member 24 a when heat and compressive force is applied during the attachment of the polymer jacket member 24 a to the core wire 22
([0065]) teaches that the elongated tubular member 26 can be removed so that a guidewire 10 including a core wire 22 and a plastic jacket 24 attached about a portion of the core wire 22 is formed, for example, as shown in FIG. 2. For example, the elongated tubular member 26 can be removed by pulling, stripping, cutting, grinding, or otherwise removing the elongated tubular member 26 from about the outer surface 25 of the polymer jacket 24
Regarding claim 7-8, 	
Placing a coil over the core wire, wherein the coil is disposed completely within the polymer jacket after the polymer jacket is reflowed.
Wherein placing the coil over the core wire includes placing the coil over the first portion of the core wire.
Sharrow teaches the following:
([0029]) teaches that a number of additional structures may be embedded within polymer jacket 24 such as a coil, braid, and the like. ([0069]) expanding this by teaching that the guidewire may also include one or more coils, such as inner coils, outer coils, spring coils or marker coils; ribbons or wires, such as shaping or safety ribbons or wires; bands or rings, such as markers or centering bands or rings; additional coatings or polymer layers; and/or any of a broad variety of other structures generally known. Such structures may be disposed over, underneath, or encapsulated within the polymer jacket 24, or may be disposed over, about or on the core wire 22 at a location adjacent to or separate from the polymer jacket 24.
Regarding claim 21,
A method of making a guidewire, the method comprising: 
placing a polymer jacket over a core wire, 
the core wire including a first portion having a first thickness and a second portion having a second thickness, 
the first thickness being smaller than the second thickness; and 
applying heat to the polymer jacket and the core wire to reflow the polymer jacket and fuse the polymer jacket to the core wire 
such that a first profile of the polymer jacket and the core wire at the first portion of the core wire is smaller than a second profile of the polymer jacket and the core wire at the second portion of the core wire, 
wherein the polymer jacket forms a layer of substantially uniform thickness along a length of the core wire.
Sharrow teaches the following:
(Abstract) teaches that the guidewire may include a core wire and a polymer jacket attached to the core wire. The guidewire may be manufactured by advancing the core wire, polymer jacket, and a tooling tube through a heated die assembly so as to heat and compress the polymer jacket onto the core wire.
& c.) ([0027]) teaches that the core wire 22 can have any of a broad variety of cross-sectional shapes, for example, round, flattened, oval, rectangular, square, polygonal, and the like, or any other suitable shape. The cross-sectional shape can be constant or can vary. The core wire 22 may have a generally constant outer diameter, or may include one or more tapers and/or tapered regions, which may be linearly tapered, tapered in a curvilinear fashion, uniformly tapered, non-uniformly tapered, or tapered in a step-wise fashion.
([0056]) teaches that as the heat is transferred into the polymer jacket member 24, the polymer jacket member 24 is heated such that it softens, becomes visco-elastic, and/or melts (minimally, completely, or anywhere there between). For example, the heat applied can be sufficient to heat the polymer jacket member 24 to its softening point temperature or above.
& f.) ([0024]) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 27. ([0024]) teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8) give some visual depictions of the polymer jacket and core wire.

Regarding claim 22-24 & 26,
Wherein applying heat to the polymer jacket and the core wire includes achieving the layer of substantially uniform thickness along the first portion of the core wire without trimming down the polymer jacket.
Wherein placing the polymer jacket over the core wire includes the first portion of the core wire being proximate a distal end of the core wire.
wherein placing the polymer jacket over the core wire includes the second portion of the core wire being disposed between the first portion and a proximal end of the core wire.
Wherein placing the polymer jacket over the core wire includes the core wire having a tapered portion between the first portion and the second portion.
Sharrow teaches the following:
([0024]) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 27. ([0024]) teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8) give some visual depictions of the polymer jacket and core wire. Adding, that Sharrow does not teach or mention trimming down the polymer jacket, as such there is no reason or motivation to do so. 
Regarding claim 25,
Placing heat shrink tubing over the polymer jacket prior to applying heat to the polymer jacket and the core wire, 
wherein the heat shrink tubing constrains the polymer jacket with application of the heat to the polymer jacket and the core wire; and 
removing the heat shrink tubing from the polymer jacket and the core wire after applying the heat to the polymer jacket and the core wire.
Sharrow teaches the following:
([0026]) teaches that as can be seen in (Figs. 3 & 4), a core wire 22, a polymer jacket member 24 a, and an additional member, such as an elongated tubular member 26 can be provided, for example, as three separate members.
([0041]) teaches that As indicated above, the elongated tubular member 26, when disposed about the polymer jacket member 24 a, can be adapted and/or configured to act as an outer barrier and/or forming member and/or retaining member and/or tooling member for the polymer jacket member 24 a when heat and compressive force is applied during the attachment of the polymer jacket member 24 a to the core wire 22
([0065]) teaches that the elongated tubular member 26 can be removed so that a guidewire 10 including a core wire 22 and a plastic jacket 24 attached about a portion of the core wire 22 is formed, for example, as shown in FIG. 2. For example, the elongated tubular member 26 can be removed by pulling, stripping, cutting, grinding, or otherwise removing the elongated tubular member 26 from about the outer surface 25 of the polymer jacket 24
Regarding claim 27-28,
Comprising placing a coil over the core wire, wherein the coil is disposed completely within the polymer jacket after the polymer jacket is reflowed.
Wherein placing the coil over the core wire includes placing the coil over the first portion of the core wire.
Sharrow teaches the following:
([0029]) teaches that a number of additional structures may be embedded within polymer jacket 24 such as a coil, braid, and the like. ([0069]) expanding this by teaching that the guidewire may also include one or more coils, such as inner coils, outer coils, spring coils or marker coils; ribbons or wires, such as shaping or safety ribbons or wires; bands or rings, such as markers or centering bands or rings; additional coatings or polymer layers; and/or any of a broad variety of other structures generally known. Such structures may be disposed over, underneath, or encapsulated within the polymer jacket 24, or may be disposed over, about or on the core wire 22 at a location adjacent to or separate from the polymer jacket 24.
Regarding claim 29,
A method of making a guidewire, the method comprising: 
placing a polymer jacket over a core wire, 
the core wire including a first portion having a first thickness and a second portion having a second thickness, 
the first thickness being smallerAMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENTPage 5Serial Number: 16/823,409Dkt: LRM-GAL-0202Filing Date: March 19, 2021Title: GUIDEWIRE AND METHOD THEREFOR than the second thickness, 
the first portion of the core wire being proximate a distal end of the core wire, the second portion of the core wire being disposed between the first portion and a proximal end of the core wire; and 
applying heat to the polymer jacket and the core wire to reflow the polymer jacket and fuse the polymer jacket to the core wire 
such that a first profile of the polymer jacket and the core wire at the first portion of the core wire is smaller than a second profile of the polymer jacket and the core wire at the second portion of the core wire,
the first profile including a thickness of less than 0.014 inches, 
wherein the polymer jacket forms a layer of substantially uniform thickness along a length of the core wire without trimming down the polymer jacket.
Sharrow teaches the following:
(Abstract) teaches that the guidewire may include a core wire and a polymer jacket attached to the core wire. The guidewire may be manufactured by advancing the core wire, polymer jacket, and a tooling tube through a heated die assembly so as to heat and compress the polymer jacket onto the core wire.
& c.) ([0027]) teaches that the core wire 22 can have any of a broad variety of cross-sectional shapes, for example, round, flattened, oval, rectangular, square, polygonal, and the like, or any other suitable shape. The cross-sectional shape can be constant or can vary. The core wire 22 may have a generally constant outer diameter, or may include one or more tapers and/or tapered regions, which may be linearly tapered, tapered in a curvilinear fashion, uniformly tapered, non-uniformly tapered, or tapered in a step-wise fashion.
([0024]) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 27. ([0024]) teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8) give some visual depictions of the polymer jacket and core wire. Adding, that Sharrow does not teach or mention trimming down the polymer jacket, as such there is no reason or motivation to do so.
([0056]) teaches that as the heat is transferred into the polymer jacket member 24, the polymer jacket member 24 is heated such that it softens, becomes visco-elastic, and/or melts (minimally, completely, or anywhere there between). For example, the heat applied can be sufficient to heat the polymer jacket member 24 to its softening point temperature or above.
, g.) & h.) ([0024]) teaches that a polymer member, such as a thermoplastic polymer jacket 24, is connected about a portion of the core wire 22. The polymer jacket 24 includes an outer surface 25 and an inner surface 27. ([0024]) teaches that the polymer jacket 24 may extend over the entire length of the core wire 22, may extend only about a portion of the distal and/or proximal portions 29/31, may or may not be disposed such that it begins or ends relative to any tapers or constant diameter portions of the core wire 22, or may include any thickness or outer diameter that is deemed to be desired or useful. Additionally, the outer diameter of the polymer jacket 24 may be constant or tapered, and may or may not mate up or be sized relative to portions of the core wire 22 to provide for smooth transitions. Highlighting (Figs. 2 & 8) give some visual depictions of the polymer jacket and core wire. Highlighting, that while no discrepancies are perceived to exist regarding the size of the first profile thickness, the case law for the change of size may be recited, where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 30,
Placing a coil over the first portion of the core wire, wherein the coil is disposed completely within the polymer jacket after the polymer jacket is reflowed; 
placing heat shrink tubing over the polymer jacket prior to applying heat to the polymer jacket and the core wire, 
wherein the heat shrink tubing constrains the polymer jacket with application of the heat to the polymer jacket and the core wire; and 
removing the heat shrink tubing from the polymer jacket and the core wire after applying the heat to the polymer jacket and the core wire.
Sharrow teaches the following:
([0029]) teaches that a number of additional structures may be embedded within polymer jacket 24 such as a coil, braid, and the like. ([0069]) expanding this by teaching that the guidewire may also include one or more coils, such as inner coils, outer coils, spring coils or marker coils; ribbons or wires, such as shaping or safety ribbons or wires; bands or rings, such as markers or centering bands or rings; additional coatings or polymer layers; and/or any of a broad variety of other structures generally known. Such structures may be disposed over, underneath, or encapsulated within the polymer jacket 24, or may be disposed over, about or on the core wire 22 at a location adjacent to or separate from the polymer jacket 24.
([0026]) teaches that as can be seen in (Figs. 3 & 4), a core wire 22, a polymer jacket member 24 a, and an additional member, such as an elongated tubular member 26 can be provided, for example, as three separate members.
([0041]) teaches that As indicated above, the elongated tubular member 26, when disposed about the polymer jacket member 24 a, can be adapted and/or configured to act as an outer barrier and/or forming member and/or retaining member and/or tooling member for the polymer jacket member 24 a when heat and compressive force is applied during the attachment of the polymer jacket member 24 a to the core wire 22
([0065]) teaches that the elongated tubular member 26 can be removed so that a guidewire 10 including a core wire 22 and a plastic jacket 24 attached about a portion of the core wire 22 is formed, for example, as shown in FIG. 2. For example, the elongated tubular member 26 can be removed by pulling, stripping, cutting, grinding, or otherwise removing the elongated tubular member 26 from about the outer surface 25 of the polymer jacket 24	
	                                                    Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               /KELLY M GAMBETTA/Primary Examiner, Art Unit 1715